    UNITED STATES BANKRUPTCY COURT
    WESTERN DISTRICT OF NEW YORK


    In re; Amanda R. Slade                                                Case No. 19-11038


                                                                          Chapter
                             Debtors




        DEBTOR'S VOLUNTARY CONSENT TO CONVERT FROM CHAPTER 13 TO
                             CHAPTER 7 OR REQUEST FOR DISMISSAL

    TO THE COURT:                                            Dombrow Law Firm
                                                                                      DOR.'iBROW LAW FIRM
    I/we hereby voluntarily request the following relief:       - ^                   Scanned—
I     I                                                           nueolved
I     I Conversion ofthe above case to Chapter 7.
         I I The fee required by the Bankruptcy Court Fee Schedule is attached to this motion.
                (If not attached, I understand the conversion might not be processed until the fee is paid).

         I I A list of debts incurred after the initial filing ofthe above case is either attached to this
                 motion or will be filed within 14 days.

         I     I This motion has been served on the Chapter 7 Trustee and the United States Trustee.


^            Dismissal ofthe above Chapter 13 case.(Available only to Chapter 13 debtors and only if
             this case was not previously converted).             ^      ■ > ■

                                                           ORIGINAL
    Dated: '^/1 7/


                Signature of Debtor                                 Signature of Joint Debtor



    Note: If the above case is a joint case and both debtors are seeking relief, both debtors must sign
    this document. If only one debtor is seeking conversion, an additional fee will be assessed to
    split the above case.



(4/13/11)
5'/C rv\cwrt SV      "                                                    Fo»fV^^
\i^c\\e^A^ [4L|70                       a3 -jui aoao        f->t>% 11        -tr^-
                                                                                   Born Swailow
                                                                             Dombrow Law Fir
                    10aY\V)W l^uj?s                                               ^ ^^
                            S,uJa-^ceo> 6V. 54e.'^t35'
                                   aj^ \'^aost
                    i3202"~2£:i^ 8"'3        Pl'h'iihl''"lii*i'iiilll^^ii'i'i'"i¥''innii»il'i''^''ll'
